Citation Nr: 0809224	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-10 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a stress fracture 
of the right ankle.

2.  Entitlement to service connection for a stress fracture 
of the left ankle.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from March 
1984 to March 1987.  During this time he served on active 
duty for training from July 1984 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Regional Office (RO) that denied service connection for 
stress fractures of the right and left ankle.


FINDING OF FACT

Bilateral ankle stress fractures were not objectively shown 
in service, nor is there current medical evidence of such.


CONCLUSIONS OF LAW

1.  A stress fracture of the right ankle was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(24), 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  A stress fracture of the left ankle was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(24), 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in May and October 2004 letters, issued prior 
to the decision on appeal, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  The veteran was advised about how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations in March 2006.  
This case was last readjudicated in April 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's contentions, service treatment records and 
statements from the appellant's wife, mother and co-worker.  
The Board notes that a VA examination has not been conducted 
in this case.  However, as will be shown below, the service 
treatment records revealed x-rays were negative for stress 
fractures, the veteran has not indicated that he received any 
treatment of such since service 20 years previously, and 
there is no competent evidence showing a current chronic 
disability that may be related to an event in service.  Thus, 
an examination is not warranted.  38 C.F.R. § 3.159(c)(4).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against service 
connection for bilateral ankle stress fractures, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

The appellant contends that he was treated for and diagnosed 
with stress fractures of his ankles while serving on active 
duty for training and that this injury has continued to 
bother him to the present day.  

In an October 1984 service treatment report the veteran 
complained of pain in the left lateral anterior hip and the 
right tibia.  The report noted that the appellant's 
x-rays were within normal limits, but the examiner was 
suspicious of a stress fracture and requested a bone scan.  
He was to continue on profile and crutches.  A November 1984 
radiographic report lists pain in the chronic left anterior 
hip, pain in the right distal 1/3 tibia for one month, and 
rule out a stress fracture, under the provisional diagnosis 
and clinical history.  In a routine view of the left hip and 
both legs, the radiographic reports revealed no fracture or 
callus.  Service treatment records are negative for any 
complaints or findings regarding the left ankle or tibia.  
Subsequent service treatment reports from 1985 and 1986 
reveal no complaints or treatment concerning stress fractures 
of the ankles.

The appellant has not submitted medical evidence of a current 
disability of either ankle, and his application revealed no 
treatment for the conditions after service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence 
of proof of present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  Thus, in the absence of competent medical evidence 
establishing a current diagnosis of residuals of stress 
fractures of the right or left ankle, the claim must be 
denied.

The Board acknowledges the statements submitted by the 
appellant as well as his mother, wife, and co-worker as lay 
evidence of their observations.  Although these statements 
note the veteran occasionally has walked with a limp over the 
years, and intermittently having problems, such statements 
are not competent medical evidence of the current existence 
of a chronic disability that is related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In summary, the objective tests in service revealed no 
abnormality of the right ankle, and there were no complaints 
or findings regarding the left ankle.  There were no 
complaints regarding either ankle in the two years following 
his 1984 active duty training, the veteran has received no 
treatment for an ankle condition in the past 23 years, and 
there is no competent evidence of a current chronic 
disability related to service.  Thus, the claim for service 
connection for stress fractures of the right and left ankle 
are denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for stress fractures of the right ankle is 
denied.

Service connection for stress fractures of the left ankle is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


